IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

OSCAR GLENN,                            NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3820

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 9, 2017.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Andy Thomas, Public Defender, and Joel Arnold, Assistant Public Defender, for
Appellant.

Pamela Jo Bondi, Attorney General, and Quentin Humphrey, Assistant Attorney
General, for Appellee.




PER CURIAM.

      Oscar Glenn appeals an order revoking his probation. He argues among other

things that the trial court erred by not providing written reasons for its finding that

he poses a danger to the community under section 948.06(8)(e), Florida Statutes.
The trial court orally made the statutorily required factual findings, so we affirm the

revocation of probation. But we remand for correction of the trial court’s written

order, so that it can be conformed to the trial court’s oral pronouncement.

      In 2014, Appellant pled guilty to one count of sale of cocaine within 1,000

feet of a place of worship and two counts of solicitation to commit witness

tampering. He was sentenced to probation. In March, 2016, the State filed an

affidavit alleging that Appellant violated the terms of his probation. The trial court

conducted a hearing and revoked his probation. At the sentencing hearing, the trial

court revoked Appellant’s probation and sentenced him to 133.8 months in prison

on the first count, and five years in prison on the other two counts, to run concurrent

with the sentence for count one. Although the trial court orally stated several reasons

for its decision to revoke Appellant’s probation, it did not reduce any of them to

writing. This appeal followed.

       Section 948.06(8)(e)1, Florida Statutes, requires that a trial court make

written findings regarding whether a violent felony offender of special concern poses

a danger to the community. Because here the trial court articulated several reasons

that satisfy the statute, we affirm the revocation of Appellant’s probation. But

because the trial court did not reduce its reasons to writing, we reverse and remand

with instructions that the trial court enter a written order that conforms to its oral

pronouncements. See Arnone v. State, 204 So. 3d 556, 557 (Fla. 4th DCA 2016);

                                          2
Bell v. State, 150 So. 3d 1214 (Fla. 5th DCA 2014); Martin v. State, 87 So. 3d 813

(Fla. 2d DCA 2012). We also affirm with respect to Appellant’s second, sentencing

scoresheet-related argument.

AFFIRMED in part, REVERSED in part, and REMANDED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.




                                        3